Name: Council Decision (EU) 2019/1332 of 25 June 2019 on the signing, on behalf of the Union, and provisional application of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia and of the Protocol on the implementation of that Partnership Agreement
 Type: Decision
 Subject Matter: Africa;  fisheries;  international affairs;  European construction
 Date Published: 2019-08-08

 8.8.2019 EN Official Journal of the European Union L 208/1 COUNCIL DECISION (EU) 2019/1332 of 25 June 2019 on the signing, on behalf of the Union, and provisional application of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia and of the Protocol on the implementation of that Partnership Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Having regard to the Commission recommendation and the Council decision authorising the opening of negotiations, Whereas: (1) The Commision has negotiated on behalf of the Union a Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia (the Partnership Agreement) as well as a Protocol on the implementation of the Partnership Agreement (the Protocol). The Partnership Agreement and the Protocol were initialled on 19 October 2018. (2) The Partnership Agreement repeals the Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia (1), which entered into force on 2 June 1987. (3) The objective of the Protocol is to enable the Union and The Gambia to work together more closely in promoting a sustainable fisheries policy and responsible exploitation of fisheries resources in Gambian waters. (4) The Partnership Agreement and the Protocol should be signed. In order to ensure an expeditious start to fishing activities by Union vessels, the Partnership Agreement and the Protocol should be applied on a provisional basis as from the signature thereof, pending the completion of the procedures necessary for their entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia and of the Protocol on the implementation of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia is hereby authorised, subject to the conclusion of those acts. The texts of the Partnership Agreement and the Protocol are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Partnership Agreement and the Protocol on behalf of the Union. Article 3 In accordance with Article 14 of the Partnership Agreement, the Partnership Agreement shall be applied on a provisional basis as from the signature thereof, pending the completion of the procedures necessary for its entry into force (2). Article 4 In accordance with Article 13 of the Protocol, the Protocol shall be applied on a provisional basis as from the signature thereof, pending the completion of the procedures necessary for its entry into force (3). Article 5 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 June 2019. For the Council The President A. ANTON (1) OJ L 146, 6.6.1987, p. 3. (2) The date from which the Partnership Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council. (3) The date from which the Protocol will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.